The alternative writ commands the respondents Harry Haynes and E. B. Roach, as president and secretary, respectively, of the board of education of Talcott District, Summers County, to issue to the petitioner, Citizens Fire Insurance Agency, a corporation, a draft for $265.00, or show cause, if any they can, why they should not do so.
The amount claimed by petitioner is for the premiums of fire insurance policies issued by it covering school property of the said district for one year from January 28, 1928. The *Page 329 
policies were accepted and the premiums ordered paid by a majority of the board. The principal defense set up in the return of respondents is that the respondent, E. B. Roach, acting under authority of the board had contracted with the Hinton Insurance Agency Company for similar insurance prior to the date of the policies issued by petitioner. The only written evidence of such authority is an unofficial memorandum in the minute book of the board claimed to have been made prior to the tenure of Roach, as follows: "Ordered that the Secretary look after the insurance and keep the school houses insured with some good and reliable company." J. M. Wallace and W. L. Lindsay, the members of the board voting to accept the policies issued by petitioner and to pay the premiums therefor, deny that Roach was ever authorized by the board to secure policies from Hinton Insurance Agency Company.
The peremptory writ is awarded.
Writ awarded.